         Case 8:18-cv-03019-GJH Document 34 Filed 07/23/19 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                SOUTHERN DIVISION


 AMERICAN CHEMICAL SOCIETY ET AL.,

                               Plaintiffs,
        v.                                             Case No. 8:18-cv-03019-GJH

 RESEARCHGATE GMBH,

                               Defendant.



                        NOTICE OF PLAINTIFFS’ SUBMISSION
                       OF AMENDED EXHIBIT A TO COMPLAINT

       Plaintiffs American Chemical Society, Elsevier Inc., Elsevier Ltd., and Elsevier B.V., by

and through their undersigned counsel, hereby submit an amended Exhibit A to their Complaint,

in accordance with the Court’s discovery order. ECF No. 18 (Joint Proposed Discovery

Deadlines and Limits) (entered by paperless order on March 11, 2019). The amended Exhibit A

to the Complaint is attached hereto. This submission is without prejudice to Plaintiffs’ right to

further amend Exhibit A.


DATED: July 23, 2019                          /s/ Scott A. Zebrak
                                              Scott A. Zebrak (Bar Number 17741)
                                              Corey Miller
                                              Lucy Grace D. Noyola
                                              OPPENHEIM + ZEBRAK, LLP
                                              4530 Wisconsin Avenue NW, 5th Floor
                                              Washington, DC 20016
                                              Tel: (202) 480-2999
                                              Fax: (866) 766-1678
                                              scott@oandzlaw.com
                                              corey@oandzlaw.com
                                              lucy@oandzlaw.com

                                              Attorneys for Plaintiffs
